The theme of the General Assembly at this year’s session, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, is highly relevant, especially for an Organization that has made an exceptional contribution to peace and development. The United Nations has upheld its mission to support world peace by setting up a collective security mechanism, defusing regional hotspots and deploying peacekeepers. It has been instrumental in preventing full-scale wars and securing more than seven decades of relative peace for humankind. It has pursued its goals for development by setting a global development agenda and mobilizing resources worldwide. The United Nations has helped many developing countries onto a fast track to development, leading billions of people to modernization.
But since the ideals of the United Nations have not yet been fully realized, countries must persist in their efforts. We live in an era defined by deepening trends towards a multipolar world, the collective emergence of emerging markets and developing countries, steady progress in globalization and the application of information technology, and an exciting new phase in the scientific and technological revolution. In humankind’s pursuit of greater development and prosperity, we see opportunities as never before. We are also living in a world that is witnessing profound changes in the international landscape and the balance of power. We see major threats, traditional and non-traditional, inadequate drivers of global growth and an increasing backlash against globalization. In our pursuit of lasting peace and sustainable development we are encountering unprecedented challenges. We are once again at a crossroads, so it is time to make the right choices between peace and war, openness and isolation, unity and division.
Two years ago, from this rostrum, Xi Jinping, President of the People’s Republic of China, called on us to foster a new form of international relations, based on win-win cooperation, with a view to building community and a shared future for humankind (see A/70/PV.13). President Xi’s vision is a great one, reflecting his firm grasp of the prevailing trends of our times. It is also China’s answer to the question of the kind of future that humankind should build, and it is fully aligned with the purposes of the United Nations and the aspirations of its Member States. With the understanding and support of the international community, it can inspire us as a common goal.
To ensure peace, development and dignity for all, we must embrace the spirit of the United Nations and move its work forward. The United Nations must continue to be the guardian of world peace, since the maintenance of peace and security is one of the core purposes of the Charter of the United Nations and the primary mission of the Organization. The United Nations must encourage its members to live together in peace, as good neighbours, and to work to achieve shared, comprehensive, cooperative and sustainable security. The five permanent members of the Security Council must play an exemplary role in rejecting conflict and confrontation in favour of mutual respect and win-win cooperation. All Member States should treat one another as equals, choosing dialogue over confrontation and partnerships over alliances in their relations. Credibility and justice must be upheld and efforts must be made to find common ground, manage differences and work to settle disputes peacefully and reasonably.
We need a holistic approach to fighting terrorism. We must abide by the rule of law and avoid applying double standards. Terrorism should not be associated with any particular ethnic group or religion, and the United Nations should lead and coordinate efforts to build a global united front against it. Political solutions are the fundamental answer to hotspot issues. The parties to any conflict must stay committed to dialogue and negotiation, and the international community should work objectively and impartially to facilitate dialogue and promote peace, rather than stirring up trouble and making things more difficult. The United Nations should serve as the main channel for conflict prevention, make full use of Chapter VI of the Charter of the United Nations and step up political mediation efforts.
We are seeing some light on the horizon for a political settlement of the Syrian crisis. We should make good use of the Geneva and Astana channels and exert greater pressure for direct substantive talks between the Syrian Government and opposition. Alongside the talks, efforts must be made to achieve a cessation of hostilities, increase humanitarian assistance and launch post-war reconstruction in order to give people greater faith in peace talks.
The Palestinian question has been bogged down on the United Nations agenda for 70 years, and the international community owes the Palestinians a long- overdue and just solution. All settlement activities in the occupied territories and all violence against civilians must end immediately. Concerted efforts should be made to advance a political resolution based on a two- State solution and to restart the peace talks as soon as possible. We must think out of the box with a view to facilitating peace through development and helping the people of the region to lay the groundwork for peace.
The situation on the Korean peninsula is now a focus of international attention. Two days ago, on 19 September, we marked the twelfth anniversary of the 2005 joint statement of the Six-Party Talks. At the time, the six parties — China, as Chair, the United States, Russia, the Democratic People’s Republic of Korea, the Republic of Korea and Japan — made concerted efforts, and the United States and the Democratic People’s Republic of Korea, the two major parties involved, made political decisions. We formulated a road map for the denuclearization of the peninsula. The Democratic People’s Republic of Korea undertook to abandon its nuclear programmes, and the United States to normalize its relations with the Democratic People’s Republic of Korea. All the parties committed to setting up a permanent peace mechanism for the peninsula. The joint statement opened new vistas for regional peace and stability and inspired hope for a peaceful settlement to the dispute.
Twelve years have passed. Some may think that the situation on the peninsula has changed and that the joint statement has become outdated, but we believe that things that follow progressive trends of the times are never outdated, and that decisions on the right side of history never become obsolete. If there has been any change, and if there is anything we need now, it is still denuclearization, but denuclearization that is more comprehensive, thorough and irreversible. There should be no new nuclear-weapon State, whether in the north or south of the peninsula, in North-East Asia or anywhere else in the world. We urge the Democratic People’s Republic of Korea not to continue along this dangerous path. We call on the United States to honour its formal commitment and on all the parties to play a constructive role in easing tensions. There is still hope for peace, and we must not give up. Negotiation is the only way out and deserves every effort. The parties should meet halfway by addressing one another’s legitimate concerns. In China’s view, the day when the denuclearization of the peninsula is achieved should also be the day when a peace mechanism is established. China has always been a force for peace. We have worked tirelessly for a peaceful settlement of the nuclear issue on the peninsula. Whatever changes happen, however long it takes and whatever the difficulties we may face, China will stay firmly committed to the denuclearization of the peninsula, to dialogue and negotiations and to regional peace and stability.
The United Nations must remain a champion of international development. The implementation of the 2030 Agenda for Sustainable Development should be its top priority in the field of development. It is important to encourage Member States to seek complementarity between the Agenda and their own development strategies, to eliminate hunger and poverty and to leave no one behind. We must ensure equitable, inclusive and quality education and lifelong learning opportunities for all. We should enhance the role of North-South cooperation as the main channel for international development and cooperation, while leveraging South- South and tripartite cooperation. Climate change is a major factor to consider where the sustainable development of humankind is concerned. It will be crucial to ensure that the United Nations continues to work on the follow-up to the Paris Agreement on Climate Change and to urge all parties to uphold the principles of common but differentiated responsibilities, equitability, and respective capabilities, and to reinforce international cooperation on climate issues.
The problem of refugees is a result of regional instability and uneven development. The United Nations must respond to crises promptly through its humanitarian efforts. We must work to address the root causes of such problems by helping countries and regions to achieve development. Restoring the global economy to full recovery and growth continues to be an uphill task. The United Nations should promote the facilitation of liberalized trade and investment and work to build an open world economy. We must seize the opportunities that the newest phase of the scientific revolution presents, stay committed to reform, pursue innovation-driven development, find new spaces for development and foster a new development system.
The United Nations must continue to be a pacesetter in global governance. As an organization at the core of the contemporary international system, it can accurately reflect the state of affairs in global governance. It should therefore follow current trends and work to make international relations more democratic, rules- based and equitable. Our Organization belongs to all of its 193 Member States, which are all equal, regardless of their size and wealth. The United Nations should therefore promote a spirit of democracy and ensure that all countries enjoy equal rights and opportunities and follow the same rules in international affairs, enabling them to set international rules together, run global affairs together and share in development achievements together. At the same time, the United Nations should also constantly improve its institutions and mechanisms in order to uphold the interests of the majority of countries and to keep abreast of the evolving international landscape. It should promote the equal and uniform application of international law and stress the importance of fully and faithfully implementing it. It should urge all parties to observe the purposes and principles of the Charter of the United Nations, fulfil their responsibilities and obligations and keep the foundations of international law and order intact.
Globalization is an unstoppable trend. It is not a choice between East and West. It should not follow the law of the jungle, much less a winner-take-all approach. The United Nations should uphold the principle of extensive consultations, joint contributions and shared benefits, and work to make economic globalization more open, inclusive, balanced and beneficial to all.
The United Nations must remain a facilitator of exchanges among civilizations. It is the diversity of its civilizations that gives our global village its vitality. We should raise awareness about the importance of that diversity and be eager to respect, protect and promote it. Civilizations can complement one another as they seek common ground and make progress together through exchanges and mutual learning. We should encourage our various civilizations, cultures and countries to flourish together through interaction and healthy competition. UNESCO and the Alliance of Civilizations have a large role to play in that regard. We should also encourage and respect the efforts of countries to choose development paths that suit their national conditions. Countries with different systems and paths should respect and learn from one another in order to make progress together. The United Nations should serve as a platform for harmonious coexistence between countries with different systems and as a bridge for dialogue and exchange.
China’s journey over the past five years has been a momentous one. Under the leadership of the eighteenth Central Committee of the Communist Party of China, with Comrade Xi Jinping at its core, China has made remarkable achievements on all fronts, and socialism with Chinese characteristics has entered a new and historic stage. As we looking to the future, China’s continuous progress will bring to the world greater benefits of peace, development and governance. China is an anchor of world peace. Maintaining the stability of a country with a population of more than 1.3 billion people represents an enormous contribution to world peace. Aggression has never been in Chinese genes, and acts of colonization or plunder are nowhere to found in our history. President Xi has solemnly pledged that no matter how advanced China’s development becomes, it will never seek hegemony or to expand or extend its sphere of influence. China will always vote for peace in the Security Council.
China is an engine for development and prosperity. The Belt and Road Forum for international cooperation that China successfully hosted last May has produced more than 270 cooperation deliverables. China wants to make the Belt and Road a road to peace, prosperity, openness and innovation that connects different civilizations. This project of the century will offer a new paradigm for efforts to promote world peace and development. It will also inject fresh impetus into the pursuit of the Sustainable Development Goals by 2030.
Starting next year, China will host the China International Import Expo, make even greater strides in its opening up and provide a new driving force for the global economy.
China is a champion of multilateralism. It firmly upholds the purposes and principles of the Charter of the United Nations; the sovereignty, independence and territorial integrity of countries; and the centrality of the United Nations in international affairs. No matter how the international landscape may change, China will stay firmly committed to multilateralism and will shoulder the responsibilities assigned it by the United Nations and will fulfil its due obligations to the world.
The Communist Party of China will soon convene its nineteenth national congress. This will be a very important meeting held at a time when China is reaching a decisive stage in the completion of the building of a moderately prosperous society in all respects and a key phase in the development of socialism with Chinese characteristics. It will open a new chapter in the pursuit of the Chinese dream. China will seek to realize its own dream in the context of the shared aspirations of all peoples of the world and continue to contribute to the development of all other countries through its own progress. Let us work together for a better future for humankind.